PER CURIAM.
Mansa Mura Massi appeals the district court’s order denying relief on his claims under 42 U.S.C. § 1983 (2000) and Bivens.*290* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Massi v. United States Marshal’s Serv., No. CA-02-3555-MJG (D. Md. filed Mar. 21, 2003; entered Mar. 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).